CRICHTON, J.,
additionally concurs and assigns reasons.
hi concur in the denial of this writ application. I write separately to caution prosecutors against relying on generic charges in an indictment, because such charges could compromise the defendant’s due process rights. See, e.g., Russell v. United States, 369 U.S. 749, 763, 82 S.Ct. 1038, 8 L.Ed.2d 240 (1962) (due process requires that an indictment “sufficiently apprises, the defendant of what he must be prepared to meet”); Hamling v. United States, 418 U.S. 87, 117, 94 S.Ct. 2887, 41 L.Ed.2d 590 (1974) (an indictment is sufficient if it enables a defendant “to plead an acquittal or conviction in bar of future prosecutions for the same offense”).